Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-18-2008

USA v. Ball
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-1947




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"USA v. Ball" (2008). 2008 Decisions. Paper 1007.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/1007


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                      NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT


                                        No. 07-1947


                            UNITED STATES OF AMERICA

                                                v.

                                      JOSEPH BALL,

                                                       Appellant




                       Appeal from the United States District Court
                         for the Eastern District of Pennsylvania
                        (D.C. Criminal Action No. 02-cr-00558)
                       District Judge: Honorable Herbert J. Hutton


                       Submitted Under Third Circuit LAR 34.1(a)
                                     June 9, 2008

           Before: AMBRO, CHAGARES and GREENBERG, Circuit Judges

                              (Opinion filed:        June 18, 2008)




                                         OPINION


AMBRO, Circuit Judge

       Joseph Ball, a parolee, challenges the judgment of conviction imposed upon him

by the United States District Court for the Eastern District of Pennsylvania for the illegal
possession of drugs, firearms, and counterfeit money in violation of various federal

statutes. We have jurisdiction pursuant to 28 U.S.C. § 1291, and affirm.

       This case began when Ball’s parole officer arrested him because of a number of

failed and doctored drug tests and the receipt of an anonymous tip indicating that Ball

sold drugs out of his apartment. A resulting search of Ball’s person, car, and residence

led to the discovery of cocaine and marijuana, a number of firearms he could not possess

legally because of his status as a prior felon, and counterfeit currency.

       Ball moved to suppress physical evidence and inculpatory statements (noted

below) prior to trial. He argued that the parole agents lacked reasonable suspicion to

search his person and residence, and that the officers’ failure to give warnings pursuant to

Miranda v. Arizona, 384 U.S. 436 (1966), rendered his statements inadmissible. The

District Court rejected those arguments, which he renews in this timely appeal. We

review the denial of a motion to suppress for clear error as to the underlying factual

determinations and exercise plenary review over the application of the law to those facts.

United States v. Williams, 417 F.3d 373, 376 (3d Cir. 2005).

       Ball suggests that we should treat his case as equivalent to those in which we have

held an anonymous tip, without more, to be insufficient to provide reasonable suspicion

for a search. But this ignores Ball’s failed and doctored drug tests. These tests, combined

with the anonymous tip that he sold drugs out of his residence, gave his parole officers

reasonable suspicion to search his person, car, and residence. The officers had particular



                                              2
reason to search his car and residence after finding on his person both automobile keys

(which indicated that he had violated the condition of his parole barring operation of a

vehicle) and marijuana. The officer’s reasonable suspicion makes the results of the

subsequent search admissible against Ball. See United States v. Knights, 534 U.S. 112,

119 (2001) (officers need reasonable suspicion, not probable cause, to search a

probationer); see also Williams, 417 F.3d at 376.

       Ball argues that the District Court should have suppressed the statement “[t]hat’s

not real money” that he made when he observed officers looking at a stack of twenty

dollar bills in his residence. The Government does not deny that the officers had placed

Ball in custody or that they failed to administer Miranda warnings. It argues, however,

that the District Court correctly determined that Ball made the statement at issue

voluntarily. Ball provides no colorable reason for us to overturn that determination. See,

e.g., Miranda, 384 U.S. at 478 (explaining that its rule does not pertain to volunteered

statements).

       Finally, Ball contends that the District Court should have suppressed his statement

indicating the location of firearms. The parties agree that this question turns on whether

the public-safety exception to the Miranda rule applies. See New York v. Quarles, 467
U.S. 649, 655–56 (1984) (holding that an exception to the Miranda rule applies when

there is an objectively reasonable need to protect the police or the public from an

immediate danger). The District Court concluded that the officers were faced with an



                                             3
objectively reasonable need to protect themselves. Reasonable minds might differ on that

point given the facts of this case, but we cannot say that the District Court committed

clear error. We thus will not disturb its conclusion that the Quarles exception applies to

the questions posed by the officers to Ball regarding the location of the firearms.

       We affirm.




                                             4